Rothrock, J.
The only questions before the court, so far as we are able to determine from the. evidence before us, were whether two certain alleged public roads had been obstructed by plaintiff fencing them up and whether said roads had ever been legally established. The defendants admitted that they did take down plaintiff’s fences and travel over his land, hut claim that these acts were done on the line of the highways which plaintiff had illegally obstructed with fences.
These being the questions, it will be seen that it is necessary we should have all the evidence upon the question as to the establishment of said roads, *709and whether plaintiff obstructed them at the points where defendants opened the fences and traveled over the land.
The abstract does not purport to contain all the evidence. Indeed, it seems to be conceded that certain records offered in evidence as to the establishment of one of the roads are not contained in the abstract.
As the abstract is thus defective there is no question before us for determination. It is impossible for us to determine whether there was error in the rulings of the court below. What the omitted evidence may have shown as to the location of the roads, and as to whether defendants trespassed upon land outside of the lines of the roads, can only be ascertained by an examination of all the evidence introduced on the trial. •
Affirmed.